859 A.2d 1253 (2004)
COMMONWEALTH of Pennsylvania, Department of Labor and Industry, Bureau of Labor Law Compliance, o/b/o Lynndon Hubler, Appellees,
v.
Wayne STUBER, Individually and d/b/a C-Wayne Fixtures, Appellant.
Supreme Court of Pennsylvania.
Argued September 20, 2004.
Decided October 20, 2004.
F. Cortez Bell, III, Esq., Clearfield, for Wayne Stuber, individually and d/b/a C-Wayne Fixtures.
Kathryn J. McDermott, Esq., Harrisburg, for Bureau of Labor Law Compliance.
BEFORE: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 20th day of October, 2004, the order of the Commonwealth Court is hereby AFFIRMED, on the basis of the Commonwealth Court opinion, Commonwealth of Pennsylvania, Bureau of *1254 Labor Law Compliance v. Wayne Stuber, 822 A.2d 870 (Pa.Cmwlth.2003).